In *388a negligence action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Moskowitz, J.), dated June 25, 1996, as, upon a jury verdict in favor of the defendant New York City Transit Authority, dismissed the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the jury verdict in favor of the defendant New York City Transit Authority was based on a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134; CPLR 4404 [a]). The plaintiff was not entitled to a missing witness charge (see, People v Gonzalez, 68 NY2d 424). Bracken, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.